      Case 3:20-cv-00090-DPM-BD Document 114 Filed 06/26/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

CHRISTOPHER EVERETT,
ADC #152664                                                                   PLAINTIFF

V.                            CASE NO. 3:20-CV-90-DPM-BD

NURZHUL FAUST, et al.                                                      DEFENDANTS

                                          ORDER

         Mr. Everett has moved for leave to submit various grievance papers. (Doc. No.

102) It is not necessary for him to file grievance papers or any other evidence at this time.

Accordingly, that motion is DENIED.

         Mr. Everett has also moved to identify the John/Jane Doe nurse. (Doc. No. 103)

That motion is GRANTED.

         The Clerk is instructed to update the docket sheet to list Nurse Husung as the

Nurse Doe Defendant. The Clerk is further directed to prepare a summons for Defendant

Husung. The Marshal is directed to serve Defendant Husung with a summons and a copy

of the complaint, the amended complaint, and the second amended complaint (Doc. Nos.

2, 13, 34), including any attachments. Defendant Husung should be served without

requiring prepayment of fees and costs or the posting of security.

         Defendant Husung can be served through counsel for ADC’s medical provider,

Humphries, Odum and Eubanks, 1901 South Broadway Street, Little Rock, Arkansas

72206.
      Case 3:20-cv-00090-DPM-BD Document 114 Filed 06/26/20 Page 2 of 2



       Mr. Everett has requested copies of docket entries 45 through 50. (Doc. No. 104)

The Court sent those documents to Mr. Everett when they were filed and again upon his

request. (Doc. No. 76) The request for a third set of documents is DENIED.

       Mr. Everett has moved for an examination by an outside physician or psychiatrist.

(Doc. No. 105) Because he has not provided a basis to grant this request, the motion is

DENIED.

       Mr. Everett has again moved for court-appointed counsel. (Doc. Nos. 106, 107)

For reasons previously stated (Doc. No. 4), those motions are DENIED, without

prejudice.

       Finally, Mr. Everett has again moved to file a third amended complaint. (Doc. No.

110) For reasons previously stated (Doc. No. 100), that motion is DENIED.

       Mr. Everett is cautioned not to continue to abuse the judicial process by filing

multiple, duplicative motions. If he continues to do so, the Court will issue a stop-docket

order instructing the Clerk not to file duplicative motions he submits.

       IT IS SO ORDERD, this 26th day of June, 2020.


                                          ____________________________________
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
